Matter of Green v Lafler (2019 NY Slip Op 08305)





Matter of Green v Lafler


2019 NY Slip Op 08305


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


1005 CAF 18-00622

[*1]IN THE MATTER OF AMANDA GREEN, PETITIONER-RESPONDENT,
vJUSTIN ALLEN LAFLER, RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR RESPONDENT-APPELLANT.

	Appeal from an order of the Family Court, Cayuga County (Mark H. Fandrich, A.J.), entered December 20, 2017 in a proceeding pursuant to Family Court Act article 4. The order committed respondent to jail for a term of six months. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Green v Lafler ([appeal No. 2] — AD3d — [Nov. 15, 2019] [4th Dept 2019]).  
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court